                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA     )                 CASE NO. 4:18-CR-230
                             )
        v.                   )
                             )
MIGUEL ANTONIO BAKER, et al. )

                                     ORDER

           Based upon the motion of the Government, and for good cause shown

therein, the Government’s motion for leave of absence is GRANTED for the following

dates:

              a)    March 15 through 21, 2020 for personal leave



         IT IS FURTHER ORDERED that should a hearing be set during those dates,

a substitute Assistant United States Attorney may handle the matter.

         SO ORDERED, this VW day of -DQXDU\ 2020.




                                      __________________________________________
                                      ____________
                                                _ ______________________
                                                                  __
                                                                   _
                                      &KULVWRSKHU/5D\
                                      &KULVWRSKHU/
                                                  / 5D\
                                      8QLWHG6WDWHV0DJLVWUDWH-XGJH
                                      6RXWKHUQ'LVWULFWRI*HRUJLD
